Citation Nr: 0805914	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 24, 2003, 
for the grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1945.  He died in May 1997, the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, TX.  


FINDING OF FACT

The first communication from the appellant, evidencing intent 
to seek service connection for the cause of the veteran's 
death, following the denial of the claim by the Board in a 
decision in June 2002, was received on June 24, 2003. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 24, 2003, 
for the award of service connection for the cause of the 
veteran's death based on new and material evidence have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2004 on the underlying claim of service connection 
for the cause of the veteran's death based on new and 
material evidence. 

Upon receipt of an application for a claim of service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim.



Here, the appellant is challenging the effective date 
assigned following the grant of service connection for the 
cause of the veteran's death.  In such a case, where service 
connection has been granted and the effective date has been 
assigned, the claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  As the VCAA notice 
provided before service connection for the cause of death was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, 
including the provision for the effective date of the claim, 
but not the degree of disability assignable).  

As the VCAA notice provided before service connection for the 
cause of death was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

To the extent that VCAA notice pertaining to the degree of 
compensation was not provided, as the claim for an earlier 
effective date for service connection for the cause of death 
is denied, no additional compensation can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the appellant with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained medical records.  
As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background 

In a decision in June 2002, the Board denied service 
connection for the cause of the veteran's death.  The Board's 
decision is accepted as correct in the absence of obvious 
error or clear and unmistakable error, and the claim may not 
thereafter be reopened and allowed unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7105(c).  

After the Board's decision of June 2002 was promulgated, the 
appellant filed a motion for reconsideration of the Board's 
decision, which was received on June 24, 2003.  In November 
2003, the Board denied the motion for reconsideration as 
obvious error of fact or law was not demonstrated in the 
Board's decision. 

On January 11, 2004, the appellant filed an application to 
reopen the claim of service connection for the cause of the 
veteran's death. 



In a rating decision, dated in April 2005, the RO granted 
service connection for the cause of the veteran's death based 
on new and material evidence, namely, a VA medical opinion, 
dated in April 2005, that the veteran's service-connected 
peripheral neuropathy contributed to his death.  The 
effective date assigned was January 11, 2004, the date of 
receipt of the application to reopen the claim of service 
connection for the cause of the veteran's death.  

In a rating decision, dated September 2005, the RO construed 
the appellant's motion for reconsideration of the Board 
decision of June 2002, as an application to reopen the claim 
of service connection for the cause of the veteran's death, 
and assigned an effective date of June 24, 2003, the date of 
receipt of claim.  

Analysis

The appellant now seeks an effective date earlier than June 
24, 2003, for the grant of service connection for the cause 
of the veteran's death.

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii).

Following the denial of service connection for the cause of 
the veteran's death by the Board in the decision of June 
2002, the effective date for the grant of service connection 
for the cause of death, based on a claim to reopen, can be no 
earlier than the date of receipt of the claim to reopen. 

As there is no pending claim, formal or informal, before June 
24, 2003, there is no factual or legal basis to assign an 
effective date before June 24, 2003.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before June 24, 2003, 
for the grant of service connection for the cause of the 
veteran's death based on new and material evidence, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An effective date earlier than June 24, 2003, for the grant 
of service connection for the cause of the veteran's death 
based on new and material evidence is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


